 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   RACHELLE BARBOUR, #185395
     Attorney
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Tel: 916-498-5700/Fax 916-498-5710
     rachelle.barbour@fd.org
 5
 6   Attorneys for Defendant
     MICHAEL ANAYA-OTERO
 7
                                        UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,
                                                              Case No. 2:18-cr-015-JAM
11                         Plaintiff,
                                                              STIPULATION AND ORDER
12         v.                                                 CONTINUING STATUS CONFERENCE
13   MICHAEL ANAYA-OTERO,                                     Dated: February 5, 2019
                                                              Time: 9:15 a.m.
14                  Defendant.                                Judge: Hon. John A. Mendez
     ______________________________/
15
16           IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, Audrey Hemesath, Assistant United States Attorney, attorney for Plaintiff,
18   and Rachelle Barbour, attorney for Defendant, Michael Anaya-Otero, that the status conference
19   set for December 11, 2018 be continued to February 5, 2019 at 9:15 a.m.
20              The reason for this continuance is that defense counsel must meet with the case agent at
21   the Department of Homeland Security to review forensic evidence to enable the parties to reach a
22   resolution in the case and reduce it to a plea agreement to be provided to the Court. Defense
23   counsel anticipates to complete that forensic review in December, and to discuss the findings
24   with Mr. Anaya-Otero and the government.
25              The parties stipulate that the ends of justice served by the granting of such continuance
26   outweigh the interests of the public and the defendant in a speedy trial. Speedy trial time is to be
27   ///
28


                                                        -1-
 1   excluded from the date of this order through the date of the status conference set for February 5,
 2   2019, pursuant to 18 U.S.C. § 3161 (h)(7)(B)(iv) [reasonable time to prepare] (Local Code T4).
 3
     DATED: December 6, 2018                      HEATHER E. WILLIAMS
 4                                                Federal Defender
 5                                                /s/ Rachelle Barbour
                                                  RACHELLE BARBOUR
 6                                                Attorney for Defendant
                                                  MICHAEL ANAYA-OTERO
 7
 8   DATED: December 6, 2018                      McGREGOR W. SCOTT
                                                  United States Attorney
 9
                                                  /s/ Rachelle Barbour for
10                                                AUDREY HEMESATH
                                                  Assistant United States Attorney
11                                                Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
 1                                                ORDER
 2          The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The
 4   Court specifically finds that the failure to grant a continuance in this case would deny counsel
 5   reasonable time necessary for effective preparation, taking into account the exercise of due
 6   diligence. The Court finds that the ends of justice to be served by granting the requested
 7   continuance outweigh the best interests of the public and defendant in a speedy trial.
 8          The Court orders that the time from the date of the parties’ stipulation, up to and
 9   including February 5, 2019, shall be excluded from computation of time within which the trial of
10   this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.
11   § 3161(h)(7)(B)(iv) T4 (reasonable time for counsel to prepare). It is further ordered that the
12   December 11, 2018 status conference shall be continued until February 5, 2018, at 9:15 a.m.
13   DATED: December 7, 2018
                                                            /s/ John A. Mendez____________________
14                                                          HON. JOHN A. MENDEZ
                                                            United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
